Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated June 28, 2009, relating to the consolidated financial statements and financial statement schedule of Bell MicroproductsInc. and subsidiaries (the “Company”) (which report expresses an unqualified opinion and includes an explanatory paragraph regarding the adoption of Financial Accounting Standards Board Interpretation No.48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109), and our report dated June 28, 2009, relating to the effectiveness of the Company’s internal control over financial reporting as of December 31, 2008, (which report expresses an adverse opinion on the effectiveness of the Company's internal control over financial reporting because ofmaterial weaknesses), appearing in the Annual Report on Form10-K of the Company for the year ended December31, 2008. /s/ Deloitte & Touche, LLP San Jose, California November
